Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Teresa A. Ratledge appeals the district court’s order granting Defendant’s motion for summary judgment. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Ratledge v. Science Applications Int’l Corp., No. 1:10-cv-00239-CMH-TCB, 2011 WL 652274 (E.D. Va. filed Feb. 10, 2011; entered Feb. 11, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.